                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   JANE DOE,
                                  10                  Plaintiff,                            No. C 20–08842 WHA

                                  11           v.

                                  12   BERKELEY UNIFIED SCHOOL
Northern District of California




                                                                                            ORDER TO PRODUCE
 United States District Court




                                       DISTRICT, et al.,                                    STUDENT RECORDS
                                  13
                                                      Defendants.
                                  14

                                  15

                                  16        In this negligence action against Berkeley Unified School District for the sexual assault

                                  17   of a high school student by one of her peers, plaintiff seeks access to school records of the

                                  18   alleged repeat perpetrator. BUSD cannot disclose student records absent parental consent, a

                                  19   court order, or lawfully issued subpoena. Cal. Educ. Code §§ 49076, 49077(a); 34 C.F.R. §

                                  20   99.31. Both state and federal law require that the parent be notified of the disclosure (except,

                                  21   under federal law, where the parent is a party to a court proceeding involving child abuse and

                                  22   neglect).

                                  23        BUSD sought consent from the alleged perpetrator’s parent to no avail. Having been

                                  24   given notice of the discovery hearing and an opportunity to object to the disclosure of the

                                  25   alleged perpetrator’s records, no parent or guardian has come forward and no objection to

                                  26   disclosure has been received — including by parents of students implicated in the requested

                                  27   records (for instance students other than the plaintiff who were alleged to have been sexually

                                  28   harassed or assaulted by the same perpetrator).
                                   1        Courts have recognized that there is a “significantly heavier burden” for the release of

                                   2   student records compared to discovery of other types of records, such as business records.

                                   3   Craig v. Yale Univ. Sch. of Med., 2012 WL 1579484, *2 (D. Conn. May 4, 2012). Plaintiff

                                   4   has, however, “demonstrate[d] a genuine need for the information that outweighs the privacy

                                   5   interests of the student” referenced in the records. Jun Yu v. Idaho State Univ., No. 4:15-CV-

                                   6   00430-REB, 2017 WL 1158813, at *2, citing Rios v. Read, 73 F.R.D. 589, 598 (E.D.N.Y.

                                   7   1977); see also Meyers v. Cincinnati Bd. of Educ., No. 1:17-CV-521, 2020 WL 6872920, at *2

                                   8   (S.D. Ohio Nov. 23, 2020).

                                   9        Further, there is a compelling public interest in disclosure based on the need to ensure

                                  10   that public schools are free from sexual harassment and assault. Cal. Educ. Code §§ 234 et.

                                  11   seq. Disclosure is warranted here based on plaintiff’s significantly weighty need for the

                                  12   records in order to prove her allegations that the school was on notice as to repeat incidents
Northern District of California
 United States District Court




                                  13   involving the same student who assaulted her and that the school did not respond adequately.

                                  14   The identity of the alleged perpetrator and any other students referenced in the records can be

                                  15   protected by sealing or redaction, substantially reducing if not eliminating the privacy interest

                                  16   in those records.

                                  17        Having received no objection from any parent after an opportunity to be heard, the

                                  18   request to produce the student records is hereby GRANTED. BUSD shall produce student

                                  19   records of the alleged perpetrator that are in its possession. These records shall be subject to a

                                  20   protective order to preserve the confidentiality of the records and shall not be disclosed outside

                                  21   the litigation of this matter. If attached to any motion, the records shall be filed under seal with

                                  22   redactions to protect the identities of any students contained therein.

                                  23
                                            IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: May 10, 2021
                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        2
